IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-93-096-CV



S. S.,

	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE

 


FROM THE COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY

NO. 1888, HONORABLE TIMOTHY G. MARESH, JUDGE PRESIDING

 



PER CURIAM


	Appellant, S. S., appeals from an order for temporary mental health services
rendered by the county court at law of Williamson County on January 25, 1993.  See Tex. Health
& Safety Code Ann. § 574.034 (West 1992) ("Code").  Appellant timely filed her notice of appeal
on February 2, 1993.  See Code § 574.070 (West 1992); State v. Lodge, 608 S.W.2d 910 (Tex.
1980).  Because appellant does not contend that the trial-court order is erroneous, we will affirm
the order.
	Although the instant proceeding is a civil cause, counsel for appellant has filed a
brief similar to that which Anders v. California, 386 U.S. 738 (1967), requires of court-appointed
counsel in criminal causes and in which he indicates that the appeal is without merit. (1) See Currie
v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974).  Consequently, appellant has not presented
any points of error for review or any argument and authorities in support thereof.  See Tex. R.
App. P. 74(d),(f); Fambrough v. Wagley, 169 S.W.2d 478, 482 (Tex. 1943); Helle v. Hightower,
735 S.W.2d 650, 654 (Tex. App.--Austin 1987, writ denied).
	Nevertheless, this Court has reviewed the record before this Court.  The trial court
ordered mental health services pursuant to an application for court-ordered temporary mental
health services, supported by certificates of medical examination.  See Code § 574.001 (West
1992).  After a hearing before the court, the court ordered appellant committed to the Austin State
Hospital for a period not to exceed ninety days.  See Code §§ 574.031, .034 (West 1992).  The
evidence adduced at the hearing supports the findings necessary for court-ordered mental health
services.  See Code § 574.034(a) (West 1992); In re J. S. C., 812 S.W.2d 92, 94-5 (Tex.
App.--San Antonio 1991, no writ).
	We affirm the order for temporary mental health services.

[Before Chief Justice Carroll, Justices Aboussie and Jones]
Affirmed
Filed:  June 9, 1993
[Do Not Publish]
1.        The trial court appointed counsel to represent appellant on appeal on the basis that she
wished to appeal the trial-court findings.